Citation Nr: 1104345	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-19 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  
He died in October 2004; the appellant is the Veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision (RD) by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 


REMAND

The Board is of the opinion that additional development is 
required before the appellant's appeal is decided. 

The Board notes that the record reflects that the Veteran served 
in Vietnam and coronary artery disease was certified as an 
immediate cause of his death.  Effective August 31, 2010, VA has 
amended 38 C.F.R. § 3.309(e) to add ischemic heart disease, 
including coronary artery disease, to the list of diseases 
subject to presumptive service connection on the basis of 
herbicide exposure.  

The Board also notes that the claims file does not contain 
records pertaining to the Veteran's terminal hospitalization.  In 
fact, the claims file does not contain any medical evidence.  
Medical records contemporaneous to the Veteran's death are 
critical to establishing the appellant's claim.  Therefore, 
further development to obtain treatment records is in order. 

In addition, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
U.S. Court of Appeals for Veterans Claims (Court) held that when 
VA receives a detailed claim for DIC under 38 U.S.C. § 1310, it 
must provide a detailed notice to the claimant.  Specifically, 
the Court held that, under section 38 U.S.C. § 5103(a), the 
notice must include the following elements: a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of death; an explanation of the evidence and information 
required to substantiate a cause of death claim based on a 
previously service-connected condition; and an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a condition not yet service connected.  The 
Board finds that the appellant has not been provided notice in 
compliance with Hupp.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should send the 
appellant all required notice with respect to 
the issue of entitlement to service 
connection for the cause of the Veteran's 
death, to specifically include Hupp-compliant 
notice.

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
the Veteran's terminal hospital records and 
any other pertinent medical records.

3.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted, to include obtaining an 
appropriate medical opinion with supporting 
rationale if required to comply with VA's 
duty to assist the appellant in the 
development of the facts pertinent to her 
claim.

4.  Then, the RO or the AMC should adjudicate 
the issue on appeal in light of all pertinent 
evidence and legal authority, to 
specifically include the amended 
provisions of 38 C.F.R. § 3.309(e) which 
include ischemic heart disease on the 
list of diseases subject to presumptive 
service connection on the basis of 
herbicide exposure in service.  If the 
benefit sought on appeal is not granted to 
the appellant's satisfaction, a Supplemental 
Statement of the Case should be furnished to 
the appellant and her representative and they 
should be afforded the requisite opportunity 
to respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


